Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (U.S. 2019/0349025 A1) in view of Yu (U.S. 2021/0159719 A1).
Regarding claim 1, Murakami discloses in Figs. 5-7 an antenna control apparatus 10 (via antenna communication apparatus of Fig. 6-6 &  par. 0006), comprising: an antenna power source 31 which adjusts an antenna voltage applied to an antenna 38 (see pars. 0054-0056); a voltage detection circuit 14 which detects the antenna voltage (see par. 0040, wherein the antenna detection circuit 14 constantly detects a current or voltage flowing through the RF cable 22 to be output to the microcomputer 18):
a current detection circuit 14 which detects a current flowing through the antenna see par. 0040, wherein detection circuit 14 constantly detects a current or voltage flowing through the RF cable 22 to be output to the microcomputer 18); and a control circuit 18 (the microcomputer 18 functions as a controller for controlling the entire communication apparatus 10. The antenna detection circuit 14, the RF switch 12, the communication module 13, and the switch 17 between GNDs are electrically connected to the microcomputer 18) and determine a disconnection on the antenna when the antenna voltage detected by the voltage detection circuit is adjusted to exceed the upper limit voltage threshold value while the antenna voltage is adjusted (see claims 2-3 & pars. 0040, 0084, wherein the antenna detection circuit detects an abnormality of the first antenna, and electrically disconnects the first ground portion and the second ground portion, in a case where the antenna detection circuit detects an abnormality of the first antenna, wherein abnormality of antenna related to the possibility or impossibility of communication occurs through antenna detection circuit which constantly detects a current or voltage flowing through the RF cable 22 exceed the upper limit voltage threshold value while the antenna voltage is adjusted and to be output to the microcomputer 18). 
Murakami fails to disclose the controller which is configured to: adjust the antenna voltage by the antenna power source fo supply a required current for transmitting a radio wave from the antenna, the antenna voltage being maintained not exceed a predetermined upper limit voltage threshold value.
In related art, US 2021/0159719 to Yu et al. discloses that a controller 10 adjust the antenna voltage by the antenna power source 11 to supply a required current for transmitting a radio wave from the antenna 8 (see par. 0028, wherein regulator circuit 11 by the magnetic-resonance receiving antenna 12, so as to supply power to the charging control circuit 10), the antenna voltage being maintained not exceed a predetermined upper limit voltage threshold value (see par. 0028, wherein After receiving the voltage and the current that are required by the charging process, the Bluetooth master circuit 3 of the magnetic-resonance transmitting module 1 adjusts a PWM input duty ratio of the PWM integrating circuit 5, and then adjusts an output voltage of the DC/DC regulator circuit 4, thereby adjusting transmitted power of an output end. With the above design, the present invention solves the problem that an efficiency of a wireless charging transmitting end cannot be effectively utilized because the output power of the wireless charging transmitting end cannot be dynamically adjusted when load power of a receiving end varies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Murakami to be able to adjust the antenna voltage as taught by Yu as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to protect a circuit associated with the antenna by suppressing the antenna voltage so as not to become excessive voltage by the voltage adjustment (see Yu’s pars. 0049-0050).

    PNG
    media_image1.png
    518
    814
    media_image1.png
    Greyscale

As to claim 2, Murakami discloses wherein the voltage detection circuit 14 is an overvoltage detection circuit which detects an overvoltage threshold value for protective purpose (via overvoltage value is voltage measure greater or more than a threshold value as disclosed in par. 0056), and wherein the upper limit voltage threshold value is the overvoltage threshold value (see pars. 0056-0057, wherein the ADC 39 of the microcomputer 18, the microcomputer 18 is able to determine whether an abnormality occurs in the shark fin antenna 20 (whether or not the RF cable 22 is cut off), depending on whether or not a predetermined voltage is detected depending on whether or not the voltage is equal to or more than a threshold value).
As to claim 3, Murakami discloses wherein the upper limit voltage threshold value (via voltage that equal or more threshold value as disclose in Fig. 7, par. 0056) is set as a value obtained by adding a predetermined value to an upper limit value of a regular work voltage range (via voltage that more than a threshold value) which is defined between the upper limit value and a lower limit value (see Pars. 0056-0057, wherein the microcomputer 18 is able to determine whether an abnormality occurs in the shark fin antenna 20; whether or not the RF cable 22 is cut off, depending on whether or not a predetermined voltage is detected depending on whether or not the voltage is equal to or more than a threshold value).
As to claim 4, Murakami discloses wherein the control circuit 18 controls the antenna as an LF antenna 38 including coil 37 which transmits a low frequency radio wave (choke coil 37 including switch 12 which control low frequency by cut off high frequency through switch 12, see pars. 0047-0048).
As to claim 5, Murakami discloses in Fig. 9 steps S10-S40, wherein the control circuit 18 is configured to be connected with a plurality of antennas 20 & 38, and wherein a control circuit 18 which is configured to: determine disconnections of each one of the plurality of antennas 20 & 38 one by one in an orderly manner via switch 12 and 17 (see Fig. 9 &  pars. 0008 & 0047, wherein the microcomputer 18 controls the RF switch 12 to switch from the shark fin antenna 20 to the backup antenna 11. Also, the switch 17 between GNDs is turned off. As a result, the first ground portion 15a and the second ground portion 15b are insulated. Also, the microcomputer 18 causes the communication module 13 to transmit a notice of an emergency situation eCall, as necessary. Incidentally, an abnormality of the shark fin antenna 20 includes a case where it is difficult to perform communication because a failure of the shark fin antenna 20 occurs while a portion or the whole of the cable 24 is connected, and a case where it is difficult to perform communication because a portion or the whole of the cable 24 is cut off); and wait a predetermined time period via tuning period between a determining disconnection of one antenna and a determining disconnection of the other one antenna (see claim 3, wherein the tuning of the second antenna is performed in a state where the first ground portion and the second ground portion are electrically disconnected by the connection state switching unit, and in a case where the antenna detection circuit detects an abnormality of the first antenna, the first ground portion and the second ground portion are electrically disconnected such that communication using the second antenna is performed in a state of the peripheral metal, which is the same as a state in tuning).
As to claim 6, Murakami discloses an antenna system as seen in Fig. 7, comprising: an antenna 38 and the antenna control apparatus via microcomputer 18 (see claim 1).

    PNG
    media_image2.png
    425
    743
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		July 26, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858